DETAILED ACTION
This office action is in response to the amendment filed September 13, 2022 in which claims 1-3, 5-7, and 9-19 are presented for examination and claims 4 and 8 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s First Argument:  Rejection of claims 1 and 5 under 35 USC 112(b) should be withdrawn in view of current amendments to the claims.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The rejection is withdrawn.

Applicant’s Second Argument:  New Figure 4 has been added to show the different widths of the segments.  No new matter has been added.
Examiner’s Response:  Applicant’s arguments have been fully considered but they are not persuasive.  New Figure 4 constitutes new matter because although the disclosure provides support for the segments having different widths, there is no support for the precise ratios of the various widths to each other, etc.  Examiner respectfully suggests that if Applicant wants Figure 4 to be properly incorporated, a continuation-in-part application may be filed.

Applicant’s Third Argument:  Claims 1 and 5 have been amended to include limitations of dependent claims 4 and 8, respectively, which were designated as allowable in the prior office action, therefore claims 1 and 5 are currently in condition for allowance.
Examiner’s Response:  Applicant’s arguments have been fully considered but they are not persuasive.  Examiner notes that claims 1 and 5 as examined in the prior office action mailed June 13, 2022, where examined as “closed” claims due to the transitional phrase “consisting of.”  Currently amended claims 1 and 5 have been amended to remove the transitional phrase “consisting of” and now use the transitional phrase “in the form of.”  Because of the change in transitional phrase, claims 1 and 5 are now being examined as “open” claims in the same manner as claims using the transitional phrase “comprising.”  Please refer to MPEP 2111.03 for further information regarding transitional phrases.  As such, although previously allowable dependent claims 4 and 8 have been incorporated into currently amended claims 1 and 5, respectively, by changing the transitional phrase from “consisting of” (i.e. closed) to “in the form of (i.e. open), claims 1 and 5 have been also been significantly broadened.  Therefore, currently amended claims 1 and 5 are not in condition for allowance.

Applicant’s Fourth Argument:  Rejection of the claims under 35 USC 102 over the Groove Life prior art should be withdrawn at least in view of current amendments to the claims.
Examiner’s Response:  In view of Applicant’s amendment, the search has been updated and new prior art has been identified and applied.  Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new grounds of rejection. 

Drawings
The drawings are objected to because Figure 4 constitutes new matter because although the disclosure provides support for the segments having different widths, there is no support for the precise ratios of the various widths to each other, etc.  Examiner respectfully suggests that if Applicant wants Figure 4 to be properly incorporated, a continuation-in-part application may be filed.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendment filed September 13, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:  Figure 4 is new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites the limitation “A band configured to be used with a medical glove in the form of a closed flat loop…”  However, for further clarity, Examiner respectfully suggests that claim 1 be amended to recite, for example, “A band configured to be used with a medical glove, the band being in the form of a closed flat loop…”  
Claim 5 is objected to because of the following informalities:  Claim 5 recites the limitation “A band configured to be used with a medical glove in the form of a closed flat loop…”  However, for further clarity, Examiner respectfully suggests that claim 5 be amended to recite, for example, “A band configured to be used with a medical glove, the band being in the form of a closed flat loop…”  
Claim 11 is objected to because of the following informalities:  Claim 11 recites the limitation “A band configured to be used with a medical glove in the form of a closed flat loop…”  However, for further clarity, Examiner respectfully suggests that claim 11 be amended to recite, for example, “A band configured to be used with a medical glove, the band being in the form of a closed flat loop…”  
Claim 16 is objected to because of the following informalities:  Claim 16 recites the limitation “A band configured to be used with a medical glove in the form of a closed flat loop made of an elastic material having a diameter in its lax form …”  However, for further clarity, Examiner respectfully suggests that claim 16 be amended to recite, for example, “A band configured to be used with a medical glove, the band being in the form of a closed flat loop made of an elastic material, the band having a diameter in its lax form …”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “an outer surface and an inner surface at least a portion of which is covered with adhesive.”  This limitation renders the claim indefinite because it is unclear whether it is reciting that both the outer and inner surfaces are covered with adhesive, only the inner surface is covered with adhesive, or some other configuration?  For purposes of examination, this limitation will be interpreted as “an outer surface and an inner surface at least a portion of the inner surface being covered with adhesive.”
Claim 16 recites the limitation “having a diameter in its lax form smaller than the circumference of the user.”  This limitation renders the claim indefinite because it is unclear which portion of the user “the circumference” refers to and because there is insufficient antecedent basis for “the circumference” in the claim.  For purposes of examination, this limitation will be interpreted as “having a diameter in its lax form smaller than a circumference of the forearm of the user.”
Dependent claims are rejected at least for depending from a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5, 7, 11-14, and 16 are rejected, as best understood by Examiner, under 35 U.S.C. 102(a)(1) as being anticipated by USPN 6,941,579 Tanenbaum.
To claim 5, Tanenbaum discloses a band (12) (see Figures 8-14; col. 4, line 30 – col. 6, line 31) configured to be used with a medical glove (9), the band being in the form of a closed flat loop (see Figures 8-14), of an elastic material (col. 4, lines 33-53), the closed loop having a diameter in its lax form smaller than the circumference of the forearm of the user and stretchable so as to permit the band to fit over the hand and forearm of the user (col. 4, lines 15-18), and an outer surface and an inner surface (see especially Figure 12), at least a portion of the inner surface being covered with adhesive (col. 5, lines 19-25) and which has a circumferential concave portion (as best depicted in Figure 12, the circumferential concave portion corresponds to the inner surface of the convexity of geometric bead 11).

To claim 7, Tanenbaum further discloses a band in which the outer surface has at least a portion being convex (see Figures 8-14; convexity along geometric bead 11).

To claim 11, Tanenbaum discloses a band (12) (see Figures 8-14; col. 4, line 30 – col. 6, line 31) configured to be used with a medical glove (9), the band being in the form of a closed loop (see Figures 8-14) made of an elastic material (col. 4, lines 33-53) and having an outer surface and an inner surface, the inner surface having three segments, an inner segment and an outer segment, and a middle segment, the middle segment being concave (see Figures 8-14; the inner segment is the flat segment proximal to geometric bead 11, the middle segment is the segment including geometric bead 11 and the outer segment is the flat segment distal to geometric bead 11).

To claim 12, Tanenbaum further discloses a band in which the outer surface has a circular convex portion around its circumference corresponding to the concave portion on the inner surface (see Figures 8-14; the circular convex portion corresponding to geometric bead 11).

To claim 13, Tanenbaum further discloses a band in which said inner surface has at least a portion covered in adhesive (col. 5, lines 19-25).

To claim 14, Tanenbaum further discloses a band in which the inner and outer segments are of different widths (see for example Figure 11 depicting the inner segment having a narrower width than the outer segment).

To claim 16, Tanenbaum discloses a band (12) (see Figures 8-14; col. 4, line 30 – col. 6, line 31) configured to be used with a medical glove (9), the band being in the form of a closed loop (see Figures 8-14) made of an elastic material (col. 4, lines 33-53), having a diameter in its lax form smaller than a circumference of the forearm of the user (col. 4, lines 15-18) and having an outer surface and an inner surface (see especially Figure 12), the inner surface having three segments, an inner segment and an outer segment, and a middle segment, the middle segment having a concave portion around its circumference, said concave portion having a uniform cross-section (see Figures 8-14; the inner segment is the flat segment proximal to geometric bead 11, the middle segment is the segment including geometric bead 11 and the outer segment is the flat segment distal to geometric bead 11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 9, 10, 15 and 17-19 are rejected, as best understood by Examiner, under 35 U.S.C. 103 as being unpatentable over Tanenbaum (as applied to claim 5, above, regarding claim 6, as applied to claim 11, above, regarding claims 15, 17, and 18, and as applied to claim 16, above, regarding claim 19) in view of USPN 6,473,904 Long.
To claim 1, Tanenbaum discloses a band (12) (see Figures 8-14; col. 4, line 30 – col. 6, line 31) configured to be used with a medical glove (9), the band being in the form of a closed flat loop (see Figures 8-14) made from an elastic material (col. 4, lines 33-53) having a diameter in its lax form smaller than the circumference of the forearm of the user and stretchable so as to permit the band to fit over the hand and forearm of the user and resistant to glove slippage and liquid from having access to the interior of the glove (col. 4, lines 15-18; col. 5, lines 8-12); 
an outer surface and an inner surface (see especially Figure 12), the outer surface having an irregular surface (irregular surface due to geometric band 11) and the inner surface having at least a portion thereof being covered in adhesive (col. 5, lines 19-25).
Tanenbaum does not expressly disclose a band wherein the inner surface is roughened.
However, Long teaches a band (see Figure 2) wherein an inner surface of the band is roughened (see Figure 2; col. 4, lines 1-12).
Tanenbaum and Long teach analogous inventions in the field of garment bands.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the band of Tanenbaum to include a roughened inner surface as taught by Long because Long teaches that this configuration is known in the art and assists with gripping between corresponding portions of the garment (col. 4, lines 7-12).  It would further have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that roughening the inner surface of band 12 of Tanenbaum would increase security of the bond between band 12 and medical glove 9, reducing the chances that band 12 and medical glove 9 become separated.

To claim 2, the modified invention of Tanenbaum (i.e. Tanenbaum in view of Long, as detailed above) further teaches a band in which the outer surface has at least a portion being convex (see Figures 8-14 of Tanenbaum; convexity along geometric bead 11).

To claim 3, the modified invention of Tanenbaum (i.e. Tanenbaum in view of Long, as detailed above) further teaches a band in which the band has a circumferential concave portion (as best depicted in Figure 12 of Tanenbaum, the circumferential concave portion corresponds to the inner surface of the convexity of geometric bead 11).

To claim 6, Tanenbaum teaches a band as recited in claim 5, above.
Tanenbaum does not expressly disclose a band wherein the inner surface is roughened.
However, Long teaches a band (see Figure 2) wherein an inner surface of the band is roughened (see Figure 2; col. 4, lines 1-12).
Tanenbaum and Long teach analogous inventions in the field of garment bands.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the band of Tanenbaum to include a roughened inner surface as taught by Long because Long teaches that this configuration is known in the art and assists with gripping between corresponding portions of the garment (col. 4, lines 7-12).  It would further have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that roughening the inner surface of band 12 of Tanenbaum would increase security of the bond between band 12 and medical glove 9, reducing the chances that band 12 and medical glove 9 become separated.

To claim 9, the modified invention of Tanenbaum (i.e. Tanenbaum in view of Long, as detailed above) further teaches a band in which there are three segments, an inner segment, an outer segment, and a middle segment, the middle segment being concave (see Figures 8-14 of Tanenbaum; the inner segment is the flat segment proximal to geometric bead 11, the middle segment is the segment including geometric bead 11 and the outer segment is the flat segment distal to geometric bead 11).

To claim 10, the modified invention of Tanenbaum (i.e. Tanenbaum in view of Long, as detailed above) further teaches a band in which the inner and outer segments are of different widths (see for example Figure 11 of Tanenbaum depicting the inner segment having a narrower width than the outer segment).

To claim 15, Tanenbaum teaches a band as recited in claim 11, above.
Tanenbaum does not expressly disclose a band wherein the inner surface is roughened.
However, Long teaches a band (see Figure 2) wherein an inner surface of the band is roughened (see Figure 2; col. 4, lines 1-12).
Tanenbaum and Long teach analogous inventions in the field of garment bands.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the band of Tanenbaum to include a roughened inner surface as taught by Long because Long teaches that this configuration is known in the art and assists with gripping between corresponding portions of the garment (col. 4, lines 7-12).  It would further have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that roughening the inner surface of band 12 of Tanenbaum would increase security of the bond between band 12 and medical glove 9, reducing the chances that band 12 and medical glove 9 become separated.

To claim 17, the modified invention of Tanenbaum (i.e. Tanenbaum in view of Long, as detailed above) further teaches a band in which said inner surface has at least a portion covered in adhesive (col. 5, lines 19-25 of Tanenbaum).

To claim 18, the modified invention of Tanenbaum (i.e. Tanenbaum in view of Long, as detailed above) further teaches a band in which the inner and outer segments are of different widths (see for example Figure 11 of Tanenbaum depicting the inner segment having a narrower width than the outer segment).

To claim 19, Tanenbaum teaches a band as recited in claim 16, above.
Tanenbaum does not expressly disclose a band wherein the inner surface is roughened.
However, Long teaches a band (see Figure 2) wherein an inner surface of the band is roughened (see Figure 2; col. 4, lines 1-12).
Tanenbaum and Long teach analogous inventions in the field of garment bands.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the band of Tanenbaum to include a roughened inner surface as taught by Long because Long teaches that this configuration is known in the art and assists with gripping between corresponding portions of the garment (col. 4, lines 7-12).  It would further have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that roughening the inner surface of band 12 of Tanenbaum would increase security of the bond between band 12 and medical glove 9, reducing the chances that band 12 and medical glove 9 become separated.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Primary Examiner, Art Unit 3732